       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 1 of 15



                                                                                     July 11, 2019


Sixty-Second Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our sixty-second status report on the Negotiated Settlement Agreement (NSA) in the case
of Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
This report covers our site visits of April 3-4 and May 21-22, 2019; and describes our recent
assessments of NSA Tasks 2, 26, 30, 41, and 45. Following the Court’s Order of May 21, 2015,
we devote special attention to the most problematic component parts of the Tasks that are not yet
in full or sustained compliance; and discuss in our status reports the most current information
regarding the Department’s progress with the NSA and its efforts at making the reforms
sustainable.


Increasing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance in additional areas, especially those
that relate to the remaining non-compliant Tasks or areas identified by the Department.
Within the last several months, we have provided technical assistance to OPD officials in the
areas of IAD investigation quality (Task 5); use of force investigations (Tasks 24 and 25); stop
data and related issues (Task 34); risk management and the ongoing maintenance issues and
development of the Performance Reporting Information Metrics Environment (PRIME) systems
(Task 41); and several Department policies and procedures, including policies related to PRIME,
officer discipline, use of force, probationers and parolees, handcuffing, and the use of electronic
control weapons.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 2 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 2 of 15



Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) lieutenant and staff to identify areas that it should audit or review – and to help
design approaches to these audits that are not cumbersome, so as to ensure sustainability. We
review OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
compliance with NSA requirements.




                                   Focused Task Assessments

Task 2: Timeliness Standards and Compliance with IAD Investigations
Requirements:
Fairness to complainants, members/employees and the public requires that internal
investigations be completed in a timely fashion.
        1.       On or before December 1, 2003, OPD shall develop policies regarding timeliness
                 standards for the completion of Internal Affairs investigations, administrative
                 findings and recommended discipline.
        2.       Compliance with these timeliness standards shall be regularly monitored by IAD
                 command and the Department’s command staff. If IAD experiences an unusual
                 proliferation of cases and/or workload, IAD staffing shall be increased to
                 maintain timeliness standards.
(Negotiated Settlement Agreement III. B.)


Relevant Policy:
OPD most recently revised Departmental General Order M-03, Complaints Against Department
Personnel and Procedures, which incorporates the requirements of Task 2, on December 22,
2017.


Commentary:
Task 2 has long been inactive; in fact, we have not assessed Task 2 since 2015. However, recent
reporting from OPD indicates that IAD is having difficulty meeting its required timeliness
standards.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 3 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 3 of 15


Task 2.1 requires that internal investigations (IAD and Division Level) – including review,
approval, findings, and discipline – be completed in accordance with the timeliness standards
developed by OPD. To assess this subtask, we reviewed a list of all internal investigations
resulting in formal findings (unfounded, sustained, exonerated, or not sustained) that were
approved in April 2019, and calculated the number of days between the complaint date and the
approval date for each case. We excluded from the dataset cases that were administratively
closed, those that involved on-duty traffic accidents or service complaints, and those that did not
involve Manual of Rules (MoR) violations. We segregated the remaining cases into Class I or
Class II categories. If a case involved at least one alleged Class I violation, we classified it as
Class I.
OPD policy requires that at least 85% of Class I misconduct investigations and at least 85% of
Class II misconduct investigations must be completed within 180 days to be considered timely.
Per DGO M-03, Class I offenses “are the most serious allegations of misconduct and, if
sustained, shall result in disciplinary action up to and including dismissal and may serve as the
basis for criminal prosecution.” Class II offenses include “all minor misconduct offenses.” Of
the 14 Class I cases we reviewed for this assessment, only four, or 29%, were in compliance with
established timelines. One of these was completed in exactly 180 days. Of the 30 Class II cases
we reviewed, only seven, or 23%, were in compliance with established timelines. Two of these
were completed in exactly 180 days.
Per DGO M-03, “In cases with a sustained finding, the discipline recommendation process shall
be completed within 30 calendar days of the sustained finding.” We reviewed all 16 cases
involving sustained findings that were approved in April 2019; one case involved three sustained
findings. Of these 16 cases, 15 (94%) were in compliance with established discipline timelines.
In the one case that was not in compliance, the Department completed the discipline
recommendation process within 33 calendar days of the sustained finding. We will inquire with
OPD during our upcoming site visit to learn more about what occurred in this case.
OPD is not in compliance with Task 2.1.
Task 2.2 requires that IAD and OPD command staff regularly monitor compliance with these
timeliness standards. The primary responsibility for monitoring compliance with timeliness
standards rests with IAD, whether investigations are conducted by IAD personnel or via
Division-level investigation. As part of this monitoring, the IAD Commander discusses pending
deadlines for key open investigations during IAD’s weekly meetings with the Chief; the
deadlines are also reflected in written agendas for these meetings. A Monitoring Team
representative regularly attends these weekly meetings. IAD also occasionally, as needed,
emails individual reminders on cases approaching due dates to investigators and their
supervisors. The Department is in compliance with Task 2.2.
Task 2.3 requires that if IAD experiences an unusual proliferation of cases and/or workload, IAD
staffing be increased to maintain timeliness standards. According to OPD, IAD recently brought
sergeants and lieutenants to review completed Division-level investigations. During our
upcoming site visit, we will inquire with IAD personnel to learn more about the current status of
IAD personnel, and OPD’s specific plans for long-term IAD staffing, especially given the
disappointing findings of this assessment.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 4 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 4 of 15


 Task 2 compliance status                 Not in compliance



Task 26: Force Review Board (FRB)
Requirements:
OPD shall develop and implement a policy concerning its FRB proceedings. The policy shall:
        1.       Set out procedures, membership and a timetable for FRB review of use of force
                 investigations involving Level 2 incidents, as defined in Department General
                 Order K-4, REPORTING AND INVESTIGATING THE USE OF FORCE;
        2.       Require the FRB to review all use of force investigations;
        3.       Require the FRB to make a recommendation as to whether the use of force was in
                 policy or out of policy;
        4.       Require the FRB to forward sustained policy violations to the Discipline Officer.
        5.       Require the FRB not to review any use of force allegation until the internal
                 investigations has been completed;
        6.       Authorize the FRB to recommend to the Chief of Police additional use of force
                 training or changes in policies or tactics, or additional standards, investigatory
                 policies, or training for use of force investigations;
        7.       Require the FRB to conduct an annual review of use of force cases examined, so
                 as to identify any patterns of use of force practices that may have policy or
                 training implications, and thereafter, issue a report to the Chief of Police;
        8.       Require that the FRB membership include, at a minimum, one member from the
                 Training Division, one member from the Field Training Officer program, and
                 either the Bureau of Field Operations Deputy Chief or his/her designee;
        9.       Minimally, that one member of the FRB shall be replaced at least annually.
(Negotiated Settlement Agreement V. C.)


Relevant Policy:
Department General Order K-4.1, Force Review Boards, was originally published on February
17, 2006, and revised on December 21, 2015.
        Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 5 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 5 of 15


Commentary:
OPD Force Review Boards (FRBs) are regularly convened to examine the investigations
conducted relative to the deployment and application of Level 2 uses of force.1 OPD achieved
compliance with this Task during the nineteenth reporting period (April 1-June 30, 2014).
However, we continue to assess the compliance with this Task, including our analyses of force
reports, our review of Force Review Board reports, attendance at Force Review Boards when
conducted during our site visits, and on occasion observing Force Review Boards between site
visits via online meeting software.
For this report, we reviewed six Force Review Board Reports that were completed and approved
by the Chief of Police from February-May 2019. In all cases, the force was determined by the
Boards to be in compliance. In each case, the Chief concurred with the findings without any
modifications.
In one case, the Board noted deficiencies in the force investigation conducted by the Patrol
supervisor, as well as issues with his demeanor captured on body-worn camera (BWC) video.
The Board appropriately noted that the IAD investigation failed to address these issues. The
Board wrote in its report, “Given the fact that the Board had held an extensive session of
questioning of [the supervisor] regarding this exact issue during his force presentation, it was
determined that it was not feasible to initiate a misconduct investigation. Instead, the Board
treated this issue as self-discovered misconduct and, consistent with DGO M-03, directed
training and a supervisory note file (SNF) entry in [the supervisor’s] file to memorialize the
training.” The Chief further noted in handwritten comments when she approved the report that,
“Per AOCA [Assistant Office of the City Attorney] I could not treat this case as a misconduct –
demeanor matter without violating POBAR,” referring to the Public Safety Officers’ Procedural
Bill of Rights Act.
In addition to reviewing the completed FRB reports, we observed five FRBs as they carried out
their duties and deliberations. We observed three during our regular site visits, and two remotely
via Skype. One of these latter FRBs was conducted over a two-day period because of the need to
have a crowd control subject matter expert (SME) testify. These boards followed appropriate
policies and protocols.
In addition to ruling on the appropriateness of uses of force, Force Review Boards will generally
identify several follow-up items based on their review of the associated materials and the
presentations made to them. These can include items such as counseling and training for

1
  According to OPD, Level 2 uses of force include: “1) Any strike to the head (except for an intentional strike with
an impact weapon); 2) Carotid restraint is applied that does not result in the loss of consciousness; 3) Use of impact
weapons, including specialty impact munitions or any other object, to strike a subject and contact is made,
regardless of injury; 4) Any unintentional firearms discharge that does not result in injury; 5) A police canine bites
the clothing or the skin of a subject, or otherwise injures a subject requiring emergency medical treatment (beyond
first-aid) or hospital admittance; 6) Any use of force which results in injuries to the subject requiring emergency
medical treatment (beyond first-aid) or hospital admittance; (NOTE: For the purposes of this order, an evaluation by
a medical professional to assess a complaint of injury is not emergency treatment) 7) Any Level 3 use of force used
on or applied to a restrained subject; 7.a) A restrained subject is a person who has been fully placed in a Department
authorized restraint device such as both hands handcuffed, a WRAP or Rip Hobble; 7.b) A subject with only one
handcuff on is not a restrained person.”
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 6 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 6 of 15


individual officers, publication of Department-wide training materials, and modifications to
policy. These deliverables are tracked in a spreadsheet, broken down into three categories:
Individual Issues; Department-Wide Issues; and Quarterly Training Points. There were 46 open
deliverables out of 145 total deliverables included in all three categories. While OPD has made
notable progress in addressing some of the more dated deliverables, there are still some open
deliverables assigned to personnel who have long since retired, and there does not appear to be
consistency to the notations used to indicate closed deliverables. We will discuss these issues
with appropriate personnel during an upcoming site visit.
OPD remains in compliance with this Task.
 Task 26 compliance status                In compliance




Task 30: Executive Force Review Board (EFRB)
Requirements:
        1.       An EFRB shall be convened to review the factual circumstances surrounding any
                 Level 1 force, in-custody death, or vehicle pursuit-related death incidents. A
                 firearm discharge at an animal shall be reviewed by the EFRB only at the
                 direction of the Chief of Police.
        2.       The Board shall have access to recordings and/or transcripts of interviews of all
                 personnel on the scene, including witnesses, and shall be empowered to call any
                 OPD personnel to provide testimony at the hearing.
        3.       OPD shall continue the policies and practices for the conduct of EFRB, in
                 accordance with the provisions of DGO K-4.1, FORCE REVIEW BOARDS.
(Negotiated Settlement Agreement V. G.)


Relevant Policy:
Department General Order K-4.1, Force Review Boards, was published on February 17, 2006,
and revised on December 21, 2015.


Commentary:
Executive Force Review Boards (EFRBs), consisting of three top command-level staff, conduct
thorough, detailed reviews of all Level 1 uses of force, in-custody deaths, and vehicle pursuit-
related deaths and serious injuries. OPD achieved compliance with this Task during the
nineteenth reporting period (April 1-June 30, 2014). OPD conducted six EFRBs in 2018. There
have been no EFRBs conducted in 2019.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 7 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 7 of 15


The final EFRB of 2018 reviewed an officer-involved shooting that occurred in March 2018, and
the Board identified several deliverables as a result. Those deliverables are tracked in the same
spreadsheet discussed above. On May 16, 2019, we participated in a conference call with
members of OPD’s executive staff to discuss the status of those deliverables. These include the
development of several new or enhanced policies. We have been reviewing various iterations of
these policies between and during our recent site visits.
Based on the last EFRB conducted, we found the Department to no longer be in compliance with
this Task. This is a serious and disturbing finding.
 Task 30 compliance status                Not in compliance




Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 8 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 8 of 15


        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 9 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 9 of 15


                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 10 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 10 of 15


        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 11 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 11 of 15


                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD revised and issued Departmental General Order D-17, Personnel Assessment Program, in
November 2013. The Department has begun to address General Order D-17 as part of the
Department’s ongoing policy review and revision program. The revised version of the relevant
policy is currently under review.


Commentary:
OPD continues to report progress in the redesign and reconstruction of the data system – at one
point called PRIME, but now known as Vision. Some recognized deficiencies in the earlier
system has resulted in additions of links to human resource information, training data, stop data,
and access to body-worn camera videos.
Our May site visit also provided a preview of progress made on the development of data
dashboards by a key contractor. The project is expected to include 10 dashboards, which will
provide supervisors and command staff with easy access to key data on issues such as uses of
force, complaints, collisions, and pursuits. The dashboards will support review of that data in
increasing detail from the Department-wide level, through the Area level, squad level, and to the
data associated with individual officers. The dashboard demonstration suggested that this
approach to organizing the data could have benefits for management and supervision in the
Department.
Several months ago, a question arose at a Department-wide Risk Management Meeting about the
potential for extending the Risk Management Meeting process to include regular meetings at the
Area level. The goal of that extension would include closer examination of risk issues by Area
supervisors and command staff. It would also broaden the command and supervisor experience,
which would support the development of key personnel.
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 12 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 12 of 15


OPD initiated such Area-level meetings a few months ago. At the meetings, command staff,
after reviewing area data and identifying what they regarded as important issues, presented those
for discussion with lieutenants and sergeants. The meetings largely mirrored the Department
meetings, but provided opportunity for more detailed and extended review with the supervisors.
OPD personnel discussed patterns of complaints and uses of force, in addition to more general
questions regarding officer performance.
The extension of these meetings to the area level can clearly make important contributions to risk
management and to supporting supervisors and officers in their career paths. One issue,
however, was raised by the way the meetings were conducted. Command staff opted to exclude
sergeants from the room when issues regarding officers who were not under their supervision
were discussed. While that decision may reflect a concern with privacy, it is not consistent with
other goals including the development of staff by engaging them in the broader context of issues
facing the local Area. It seems clear that command staff can distinguish between those personnel
issues that require private consultation and those that can broadly inform supervisors as they
work to understand and address common concerns and Area-wide problems, as well as to
prepare for advancement in their own careers. When appropriate, to favor inclusion over
exclusion would seem desirable.
 Task 41 compliance status                In compliance




Task 45: Consistency of Discipline Policy
Requirements:
On or before October 6, 2003, OPD shall revise and update its disciplinary policy to ensure that
discipline is imposed in a fair and consistent manner.
        1.       The policy shall describe the circumstances in which disciplinary action is
                 appropriate and those in which Division-level corrective action is appropriate.
        2.       The policy shall establish a centralized system for documenting and tracking all
                 forms of discipline and corrective action, whether imposed centrally or at the
                 Division level.
        3.       All internal investigations which result in a sustained finding shall be submitted to
                 the Discipline Officer for a disciplinary recommendation. The Discipline Officer
                 shall convene a meeting with the Deputy Chief or designee in the affected chain-
                 of-command for a confidential discussion of the misconduct, including the
                 mitigating and aggravating factors and the member/employee’s overall
                 performance.
        4.       The COP may direct the Discipline Officer to prepare a Discipline
                 Recommendation without convening a Discipline Conference.
(Negotiated Settlement Agreement X. B.)
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 13 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 13 of 15


Relevant Policy:
Five Departmental policies incorporate the requirements of Task 45: Departmental General
Order M-03, Complaints Against Department Personnel and Procedures (published December 6,
2005 and revised most recently on August 24, 2013); Training Bulletin V-T.1 and V-T.2,
Internal Investigation Procedure Manual (published July 17, 2008); Internal Affairs Policy and
Procedure Manual (published December 6, 2005); and Training Bulletin V-T, Departmental
Discipline Policy (published March 14, 2014). Several of these policies are currently being
revised.


Commentary:
Task 45.2 requires that OPD maintain a centralized system for documenting and tracking all
OPD forms of discipline and corrective action, whether imposed centrally or at the division level.
To assess Phase 2 compliance with this subtask, we reviewed the 16 cases that contained at least
one sustained finding that were approved in April 2019. All (100%) of these cases and findings
contained all of the necessary information available on the spreadsheet generated by IAD for our
review. OPD is in compliance with the requirement that it maintain an adequate system for
documenting and tracking discipline and corrective action.
The NSA also requires that discipline be imposed in a manner that is fair and consistent. To this
end, the Department developed a Discipline Matrix, which was adopted on September 2, 2010
and was in effect until a new Discipline Matrix was approved on March 14, 2014. This
subsequent Matrix applies to violations after that date.
As noted above, we reviewed all 16 cases with sustained findings that were approved in April
2019. (One case involved three sustained findings.) Nine cases involved preventable motor
vehicle collisions. Two cases involved officers who acted rudely toward members of the public;
one officer used profanity. Two cases involved the failure to accept or refer a complaint – one
against an officer; and the other against a Communications dispatcher who was unprofessional
toward a member of the public and did not generate a call for service as required. One case
involved a supervisor who made inappropriate comments to a subordinate about the
subordinate’s pregnancy. One case involved an officer who failed to secure his personal firearm
in his vehicle. In another case, an officer failed to take a crime report.
In each case, unless otherwise documented in writing, the proposed discipline fell within the
Discipline Matrix that was in effect at the time of the action for which the discipline was
imposed.
During April and May 2019, OPD held one Skelly hearing. Skelly hearings are held for IAD
cases involving employees with sustained findings in which discipline of a one-day suspension
or greater was recommended. We reviewed the Skelly report for the one case, and found that it
contained adequate justification for the results documented. The case involved a sustained
Obedience to Laws-Misdemeanors/Infractions allegation (for improper storage of a firearm in an
officer’s personal vehicle’s glove compartment), for which the Discipline Matrix offered a
possible discipline range of counseling/training to a two-day suspension. In this case, the Chief
of Police had initially approved a two-day suspension; the Skelly Officer instead recommended a
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 14 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 14 of 15


written reprimand. On the Skelly Report, the Chief wrote, “Based on the potential significant
consequence in this case I think a suspension is still in order.” She upheld the two-day
suspension, placing one suspension day in abeyance for one year.
We also reviewed the training records that OPD provided, and confirmed that all Skelly hearing
officers received the approved Skelly Officer Training in January 2016. Additionally, all active
Skelly officers received refresher training on April 26, 2017; and again on December 3 and 10,
2018, on which the Department held a three-hour training on the Skelly process and discipline for
commanders.
OPD did not receive any arbitration decisions during the period under review.
OPD remains in partial compliance with Task 45.
 Task 45 compliance status                In partial compliance




Conclusion
The breadth of risk management-related work under the NSA has come to include several
ongoing key components. Task 34, which focuses on stop data, has been recognized as
complementary with Tasks 40 and 41, the main risk management-related requirements.
Additionally, the continued development of the Department’s data capacity serves all of these
key risk-focused tasks.
With regard to stop data, the Department recently reported progress in several areas. That
included a review of the 50 recommendations made based on the original stop data report
completed by Dr. Jennifer Eberhardt and her team at Stanford University. Forty-eight of the 50
recommendations are now reported as completed by the Department. The most significant of
those may be the release and posting on the Department’s website of the long promised “2016-
2018 Racial Impact Report.” In the report, the Department provides a review of key issues and
progress, and then provides a detailed presentation of data in the extensive appendix. In its
discussion of the report, it is clear that the Department remains concerned over issues of racial
disparity and continues to examine the stops that do not result in any form of enforcement action.
The report also notes the dramatic reduction in stops by OPD in 2016-2018: Discretionary stops
declined from a high of 22,500 to under 11,000. While these numbers are remarkable on paper,
the proportion of African Americans among those stopped remains high.
Overall, progress in the area of risk management as covered in Tasks 40 and 41, and with the
requirements noted for Task 34, deserves recognition. There are, however, significant caveats to
bear in mind. To start with, the broad impacts of the failure of the PRIME database must be
acknowledged. Those problems resulted not only in the struggle for accurate information, but
they hampered a process by postponing progress in that area, and they slowed advances in
thinking about risk. In that light, the progress on the new Vision system – with its new data and
dashboards – should be seen as largely procedural, rather than substantive. While the refinement
of OPD’s monthly Risk Management Meetings is significant, the fact remains that risk
management cannot be reduced to data and meetings. It is instead a process of continuous
       Case 3:00-cv-04599-WHO Document 1296 Filed 07/11/19 Page 15 of 15
Sixty-Second Report of the Independent Monitor for the Oakland Police Department
July 11, 2019
Page 15 of 15


improvement in which risks, broadly defined, are examined and averted through a process that
best serves the City and its residents, and the Department and its officers. Risk management
cannot be independent of other issues that challenge the Department. Data and meetings are, at
best, tools that serve common interests of justice.
Our findings for Task 2 are concerning. Along with Tasks 24 (Use of Force Reporting Policy),
25 (Use of Force Investigation and Report Responsibilities), and 31 (Officer-Involved Shooting
Investigations) – which the Court reactivated on November 27, 2018 – forward progress in some
of the Department’s technologies has again been mitigated by deficiencies in police practice and
accountability issues.




Chief (Ret.) Robert S. Warshaw
Monitor
